Per Curiam :
The evidence in this case sustains the finding of the learned referee that the decedent Jackson performed legal services for the decedent Byrne at the instance and request of the latter, which were reasonably worth the amount for which judgment has been entered. The claim was filed jointly by Jackson and by Blizzard, another member of the bar of West Virginia, who was employed by Jackson but apparently without authority from the decedent. Upon the trial no claim was made by Blizzard, and no evidence was presented tending to show any contract between him and the decedent. The learned referee on finding these facts should, we think, have *365adjudged that the claim in so far as the same was filed by or in behalf of Blizzard, was not established and should have directed the entry of judgment in behalf of Jackson only. By an oversight, evidently, the judgment for the value of the services rendered by Jackson only, has been entered in favor of Blizzard also.
Interest has been erroneously allowed on Jackson’s claim from the date of the death of his client, instead of from the date his claim was presented to the executors, which appears to be the rule governing interest on unliquidated claims against an estate. (De Carricarti v. Blanco, 121 N. Y. 230.)
It follows, therefore, that the conclusions of law should be modified by striking out the words “and Beese Blizzard,” and by modifying the ¡provisions thereof with respect to interest so that it will read “ from December 1, 1905,” and inserting in the conclusions of law a provision adjudicating that no claim has been established in behalf of Blizzard and that his claim be dismissed, and that the judgment be likewise modified and as thus modified affirmed, with costs payable out of the estate of the decedent Byrne.
Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Scott, JJ.
Judgment modified as directed in opinion, and as modified affirmed, with costs payable out of the estate of the decedent Byrne. Settle order on notice.